Crosby, J.
Upon a complaint issued out of the Central District Court of Worcester, on September 29, 1920, the defendant was charged with operating an automobile upon a certain way, and that he went away, after knowingly colliding with and causing injury to a person, without stopping and making known his name, residence, and number of his motor vehicle, as required by law.
He was convicted and appealed to the Superior Court; at the trial and before the jury were impanelled, he filed a motion to quash the complaint on the ground that “it is indefinite, uncertain and vague and because it fails to state any offence contrary to the statutes of this Commonwealth, and because it fails to state the name of any person with whom the defendant is alleged to have collided or caused injury to.” The motion was rightly overruled. It is too late to object in the Superior Court that a complaint filed originally in a district court is insufficient in form. R. L. c. 219, § 21 (see now G. L. c. 278, § 17). Commonwealth v. Norton, 13 Allen, 550. Commonwealth v. Reid, 175 Mass. 325, 328. Commonwealth v. Galatta, 228 Mass. 308, 311. If the motion had been seasonably filed, it could not properly have been allowed. The complaint follows the language of St. 1916, c. 290, § 22 (see now G. L. c. 90, § 24) and is sufficient. It describes with accuracy and certainty the offence set forth in the statute. It is not open to the *534objection that the name of the person collided with and injured is not stated. R. L. c. 218, § 17 (now G. L. c. 277, § 17). Commonwealth v. Hartford, 193 Mass. 464, 468. Commonwealth v. Bailey, 199 Mass. 583. Commonwealth v. Cornell, 213 Mass. 135.
If the defendant desired to be informed of the name of the person injured, upon request therefor he was entitled as of right to a statement of particulars for the purpose of obtaining that information. R. L. c. 218, § 39 (see now G. L. c. 277, § 40). Commonwealth v. Allison, 227 Mass. 57, 61.
The evidence offered by the Commonwealth to show who the injured person was, and that she was struck and knocked down by an automobile operated by the defendant, was plainly admissible.

Exceptions overruled.